DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	These rejections have been withdrawn.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 13, 15, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanisch et al. (“Hanisch”)(US 7,011,217) in view of Bokor (US 5,816,412).
Hanisch (fig. 1-4) teaches a screening apparatus comprising:
(re: certain elements of claims 1, 3-5, 21, 24)  a body  (fig. 2 showing frame 6);
screen media, wherein said screen media is provided in at least one screening module, said at least one screening module comprising a base, said screen media projecting from the base and having a free end distal the base (fig. 1 and 2 showing multiple screening modules 1; with fig. 4 showing screening modules comprising screen bars 3 projecting from base support 4, 13; col. 3, ln. 38+); and
wherein the base is coupled to the body by a resilient coupling mechanism (7) that allows oscillatory movement of the base and the screen media with respect to the body (fig. 4 and col. 4, ln. 15-24 teaching resilient coupling 7 on both frame sides and col. 2 teaching configuration of screen media to receive oscillatory movement via coupling); 
wherein said base extends transversely of said body and has first and second ends, said resilient coupling mechanism comprising first and second resilient coupling elements resiliently coupling said first and second ends, respectively, to said body (Id.).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, Hanisch expressly teaches that the resilient coupling is configured to optimize oscillations passed from the frame to the screening elements, wherein the resilient coupling may be held relative to the body via a “torsion spring, torsion bar spring, plastic bearing or the like” and wherein the resilient coupling may be adjusted to optimize screening (col. 2).  Thus, the device cited above is certainly capable of -
(re: certain elements of claim 1) wherein said at least one screening module and the resilient coupling mechanism are configured to cause resonance of the oscillatory movement of the screen media at a selected frequency of said vibrations; 
(re: claim 3) wherein said resilient coupling mechanism has a spring axis, said oscillatory movement being in a direction perpendicular with said spring axis;
(re: claim 4)  wherein said oscillatory movement is in a direction perpendicular with a transverse axis and a longitudinal axis of the body;
(re: claim 21)  wherein said resilient coupling mechanism is configured to amplify the oscillation of said screen media with respect to said vibrations imparted to said body by a drive system.

Hanisch further teaches
 (re: claim 7) wherein said screen media is at least one from the group consisting of cantilevered from the base, and projects from said base and has a free end distal said base (fig. 4 showing screening modules comprising screen bars 3 projecting from base support 4, 13; col. 3, ln. 38+);
(re: claim 8) wherein said screen media is self-supporting and resilient (Id.); 
(re: claim 9) wherein said screen media comprises at least one from the group consisting of a plurality of parallel bars (Id.); 
(re: claim 10)  wherein said resilient coupling mechanism comprises at least one spring coupled between said body and said screen media, and wherein said at least one spring comprises at least one from the group consisting of the at least one strip of resilient material and a torsion spring (fig. 4 and col. 4, ln. 15-24 teaching torsion spring);
(re: claim 11)  wherein said at least one spring defines said spring axis, said spring axis being in a direction that is transverse of said body (Id.);
(re: claim 13)  wherein said first and second resilient coupling elements project from opposite sides of said body and are aligned with one another (fig. 4 and col. 4, ln. 15-24 teaching torsion spring on opposite ends of body axle 13);
 (re: claim 15)  wherein said resilient coupling mechanism is coupled to an underside of said base (Id.);
(re: claim 19)  including means for adjusting the resilience of said resilient coupling mechanism (col. 2, ln. 35-45).


Hanisch as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1) a drive system coupled to the body for imparting vibrations to the body; and
 wherein said drive system is operable to impart said vibrations to the body at at least one frequency that causes resonance of the oscillatory movement of the screen media depending on a mass of said material on said screen media;
(re: claim 20) wherein said at least one screen module and said resilient coupling mechanism are configured to cause said selected frequency of said vibrations to be higher than said operating frequency.
Here, it is noted that Hanisch already teaches that the coupling system is configured to optimize oscillatory movements and that the oscillating source can also include mechanical, electrical or hydraulic drive means (col. 1, ln. 48+). 
Indeed, Bokor teaches that it is well-known to integrate a drive system coupled to the body of screening system using bar elements as said drive system can be optimized to improve particle separation (col. 1-2 and 6; fig. 1, 3, 5 showing resiliently coupled bar screen modules with drive system near 120, 140, wherein Examiner regards said drive system capable of functioning as claimed when integrated into the screening system of Hanisch).
 It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Hanisch for the reasons set forth above.
	
	
Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Examiner notes that Hanisch teaches the essence of Applicant’s invention—resilient coupling mechanism at both frame sides of a finger screen module—and that the amendments merely describe functional aspects of the combination taught by Hanisch and Bokor.  Indeed, Bokor expressly teaches that the drive system can be optimized—i.e., adjusted to a wide variety of frequencies.  Applicant’s arguments to the contrary are unpersuasive and do not appear to have any support in the prior art.  Further, Applicant is claiming a functional limitation dependent on the object being processed (i.e., mass being screened), thus it not clear how a resonant frequency of the screen itself is not capable of being generated when a near zero mass is being screened.  Consequently, Applicant’s arguments and amendments are unpersuasive and the claims stand rejected.


Allowable Subject Matter
Claim 26 is allowed.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Election/Restrictions
Newly submitted claims 27 and 28 are directed to an invention that is independent or distinct from the invention originally claimed.  Here, claims 27-28 are method claims that are distinct from the apparatus claims as the process as claimed can be practiced by another and materially different apparatus (i.e., apparatus with different screening media configurations) or by hand. See MPEP § 806.05(e)).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27 and 28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
June 29, 2022